DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
As discussed in the interview summary, dated12/29/2021, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  The Final Office Action dated 11/26/2021 is vacated and replace by the present office action.  The amendments and remarks filed 1/5/2022 are under consideration in this office action.
Also, the examination of the instant application has been transferred to another examiner in Art Unit 1632.
Claims 1-16 are under consideration.

Withdrawn Objections/Rejections
The objections to claims 14 and 16 for reciting minor grammatical errors are withdrawn.  The amendments to the claims correct the error.
The rejection of claims 3-8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments clarify the issues of indefiniteness.
The rejection of claims 1-16, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to the claims address the issues of enablement of record.

Claim Rejections - 35 USC § 103 (Maintained and Reiterated Below)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 13, and 15, as amended or originally presented, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al).

Claims 1-6, 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al).
Regarding claim 1- Jin et al teaches that hereditary spinocerebellar ataxia (SCA) is a devastating, incurable disease (Abstract). SCA constitutes a heterogeneous group of hereditary neurodegenerative diseases that are characterized by cerebellar ataxia (Introduction, paragraph 01). They teach that more than 30 types of SCA have been recognized based on the chromosomal location of the CAG repeats (which cause the disease). (Introduction, paragraph 01). While individual phenotypes may have some distinct properties, all types have common pathological alterations such as cerebellar and spinal cord atrophy (Introduction, paragraph 01). Importantly, Jin et al teaches that transplantation of stem cells offer a promising therapeutic approach for neurodegenerative disorders (Abstract; Introduction, paragraph 02). As such, they investigated the feasibility, efficacy, and safety of human umbilical cord mesenchymal stem cells (UCMSCs) for the treatment of SCA (Abstract). 
Jin et al teaches that patients between 16 and 65 years of age and genetically diagnosed with SCA1, SCA2, or SCA3 were selected for treatment (Patient enrollment, page 12). Each patient received four consecutive allogeneic USMSC treatments at 1-week intervals (i.e. a treatment cycle) at a dose of 2 x 10^7 USMSCs or 1 x 10^6 cells/kg of body weight (i.e. a unit dose) (Cell therapy protocol, page 12; Discussion, paragraph 04). UCMSCs were administered both intravenously and intrathecally (i.e. parenterally and locally) (Cell therapy protocol, page 12). Among the 16 patients, most demonstrated improved Berg Balance Scale (BBS) and International Cooperative Ataxia Rating Scale (ICARS) scores continuing for at least 6 months, which indicated that USMSC therapy could alleviate SCA symptoms (Abstract; Efficacy of UCMSCs therapy, page 14-16; Table 3-4; Fig 3-4; Discussion, paragraph 05). Lastly, Jin et al teaches that, while their study demonstrated therapeutic improvement following UCMSC administration, no consensus regarding the optimal dose of stem cells or the route of administration has been reached (Discussion, paragraph 04). They teach that additional studies are needed to enhance the beneficial effects of UCMSC transplantation, especially the most suitable periods of treatment, dose of MSCs, and route of administration (Discussion, paragraph 04 and 08). 
	Regarding claims 2-5- Jin et al teaches that treatment of SCA1, SCA2, and SCA3 patients by the administration of UCMSCS (Abstract; Patient enrollment, page 12; Cell  therapy protocol, page 12).
	Regarding claim 6- Jin et al teaches the administration of UCMSCS (i.e. a mesenchymal stem cell population (Abstract; Cell therapy protocol, page 12)
	Regarding claims 9-10- Jin et al teaches that UCMSCs were administered intravenously (Cell therapy protocol, page 12).
	Regarding claim 13- Jin et al teaches that UCMSCs were administered at a dose of 2 x 10^7 USMSCs or 1 x 10^6 cells/kg of body weight (Cell therapy protocol, page 12; Discussion, paragraph 04). Additionally, it would be obvious to one of ordinary skill in the art to optimize the dose of stem cells for the treatment of PolyQ disease. One of ordinary skill would be motivated to do so to achieve maximum clinical benefit while reducing adverse effects. One of ordinary skill would expect a reasonable chance of success as the optimization of therapeutic dosages were routine in the art prior to the effective filing date of the claimed invention.
	While Jin et al teaches a method of treating SCA with a treatment cycle comprising the weekly administration of UCMSCs for four consecutive weeks, they fail to teach wherein the treatment cycle comprises administration of three doses at an interval of two to six weeks (claim 1) or the interval is bi-weekly (claim 15).
Regarding claims 1 and 15-Golpanian et al teaches that a critical step in the development of any new therapeutic agent is the establishment of the optimal dosage and route of administration (Introduction, paragraph 01). Additionally, they teach that this can be difficult for biologics (such as cell therapies) where the mechanism of action is not well understood (Introduction, paragraph 01). Lastly, they teach that guidance for the assessment of investigational cellular and gene therapy products includes determining the pharmacologically effective dose range, optimization of the route of administration, optimization of the timing of administration relative to disease onset, optimizing the dosing schedule, and characterization of the putative mechanisms of action (Introduction, paragraph 01).
Srijaya et al teaches that numerous uncertainties existed in clinical trials related to stem cells: like the best route of administration, appropriate dosage, duration, and several other applications (Abstract). They teach that factors such as the source of stem cells, their functionality, disease stage, route of administration, and niche microenvironment can all influence the dosage and duration of stem cell therapy for a particular disease (Treatment modalities: doses and duration, paragraph 02). Additionally, they teach that further evaluation of the efficacy, in terms of safety and functional outcome of repeated dose/duration periods, can result in major advances in stem cell treatment strategies when compared to traditional therapies (Treatment modalities: doses and duration, paragraph 02).  Furthermore, while the administration of MSCs have produced promising results in clinical trials, the underlying dose and follow up dose associated mechanisms remain unclear (Treatment modalities: doses and duration, paragraphs 02-03). As such, it is possible that determining the efficacy associated with a dose and single or repeated infusions could translate into significant clinical benefits (Treatment modalities: doses and duration, paragraph 03). Lastly, Srijaya et al teaches that the unique tropism of cell therapy has to be taken into account for optimization of cell infusion doses and duration of treatment to prevent cell losses for effective transplantation (Treatment modalities: doses and duration, paragraph 03).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al by optimizing the interval or duration of treatment. One of ordinary skill in the art would have been motivated to do so as Jin et al teaches there is a need for determining the most suitable periods of treatment, dose of MSCs, and route of administration. Furthermore, one of ordinary skill would be motivated to optimize the interval and duration of treatment as this is a necessary step for the development of cellular therapies, and doing so could improve therapeutic outcomes, as taught by Golpanian et al and Srijaya et al. One of ordinary skill would have a reasonable expectation of success as the duration and interval of treatment are result-effective variables with a finite number of solutions. Therefore, an artisan of ordinary skill would expect that trying each of the finite number of solutions would predictably lead to the claimed method.

Claims 1, 6, and 7, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of US20150216908. Lee et al. (2015) (Reference 1 of the IDS filed 08/18/2020, hereinafter referred to as Lee et al) and Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claims 1 and 6 have been discussed previously.
Regarding claim 7- Additionally, Jin et al teaches that mesenchymal stem cells are a heterogeneous population of stromal cells isolated from multiple tissues including bone marrow, adipose tissue, umbilical cord blood, and perivascular tissues (Discussion, paragraph 02). They teach that MSCs were capable of differentiating into multiple lineages, including neural cell types, and can stimulate repair of the central nervous system (CNS) through the release of soluble factors (Discussion, paragraph 02). 
However, Jin et al, Golpanian et al, and Srijiya et al fail to teach wherein the cells are a population of quadri-positive stromal cells (QPSCs) that are at least 70% homogenous and express the cell markers CD273, CD46, CD55, and CXCR4, but not CD45 (claim 7).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic approaches focus on the development of cell replacement therapies that either replace the damaged neurons directly, or activate endogenous neurogenesis in the brain (Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in rodent models of neurodegenerative disease, are highly proliferative, and express low levels of major histocompatibility complex antigens, which may result in a lower risk of graft rejection (Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence indicate that transplantation of MSCs in the brain promotes synaptic transmission of neuronal networks and regeneration of the Purkinje cell layer (affected in polyQ diseases) (Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Lastly, Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of different MSC subtypes (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). 
Lee et al teaches a quadri-positive stromal cell population which has at least 70% cell homogeneity and expresses CD273, CD55, CD46, and CD55, but does not express CD45 (Specification page 1, paragraph 0007; Fig. 2). They teach that the QPSC population can strongly express CD273 (Specification page 1, paragraph 0007). Lee et al further teaches that QPSC populations express genes of growth factors including those for neurotrophic factors (Specification page 4, paragraph 0071). Lastly, Lee et al teaches that QPSCs may be administered for the treatment of several diseases, including degenerative diseases affecting the neural system (Specification page 6, paragraph 0091-0094). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijya et al and replace UCMSCS with QPSCs. One of ordinary skill in the art would have been motivated to try additional MSC subtypes for treatment, including QPSCs as Lee et al teaches they express neurotrophic factors and may be used in the treatment of degenerative diseases of the neural system. One of ordinary skill would have a reasonable expectation of success as MSCs were known to promote the repair of CNS tissue, as taught by Jin et al and Siska et al. Therefore, one of ordinary skill in the art would expect that administration of other MSC subtypes, such as MSCs from alternative sources, would similarly promote CNS repair.

Claims 1 and 8, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of US20120288480. Jennifer Hui-Chun Ho (2012) (Reference 1 of the IDS filed 05/12/2021, hereinafter referred to as Ho), Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al) and Lee et al. Ann Neurol. 2009:671-81 (hereinafter referred to as Lee et al. 2009).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
Regarding claim 8- Additionally, Jin et al teaches that mesenchymal stem cells are a heterogeneous population of stromal cells isolated from multiple tissues including bone marrow, adipose tissue, umbilical cord blood, and perivascular tissues (Discussion, paragraph 02). They teach that MSCs are capable of differentiating into multiple lineages, including neural cell types, and can stimulate repair of the central nervous system (CNS) through the release of soluble factors (Discussion, paragraph 02). 
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the stem cells are orbital fat-derived stem cells (OFSC) expressing at least CD90, CD105, CD29, CD44, CD49b, CD49e, CD48, and HLA-ABC and without expressing CD133, CD31, CD106, CD146, CD45, CD14, CD117 (claim 8).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic approaches focus on the development of cell replacement therapies that either replace the damaged neurons directly, or activate endogenous neurogenesis in the brain (Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in rodent models of neurodegenerative disease, are highly proliferative, and express low levels of major histocompatibility complex antigens, which may result in a lower risk of graft rejection (Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence indicate that transplantation of MSCs in the brain promotes synaptic transmission of neuronal networks and regeneration of the Purkinje cell layer (affected in polyQ diseases) (Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Lastly, Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of MSC cell types (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). 
Lee et al. 2009 teaches that Huntington’s disease (HD) is characterized by the expansion of CAG repeats in the huntingtin gene and results in the loss of medium spiny neurons in the striatum (Page 671, paragraph 01). While intrastriatal transplantation of human fetal striatal tissue has been attempted, such treatment did not alter the toxic effects of mutant huntingtin protein (Page 671, paragraph 01). However, stem cells may offer some therapeutic benefit via indirect mechanisms such as the production of paracrine mediators (Page 671, paragraph 01). However, the availability of stem cells is often limited (Page 671, paragraph 01). Lee et al. 2009 teaches that one solution to the limited availability of stem cells I the use of adipose-derived stem cells, which can be easily isolated from waste tissue remaining after liposuction (Page 671, paragraph 02). ASCs are multipotent stem cell and can even be differentiated into nervous system cells (Page 671, paragraph 02). Importantly, Lee et al. 2009 teaches that transplantation of ASCs into the CNS of mice in a mouse model of HD led to detectable improvement in functional behavior (Abstract; Page 672, Animal models and ASC transplantation; Page 673-674, ASC transplantation delays phenotype progression in the R6/2 transgenic model of HD; Page 675-676, ASC Injection reduces striatal degeneration and formation of ubiquitin-positive aggregates; Discussion, paragraphs 01).
Ho teaches that orbital fat tissues are a novel source for multi-potent stem cells which possess therapeutic potential and may be used for cellular therapy (Abstract). Ho teaches that orbital fat stem cells (OFSCs) demonstrate cell surface markers consistent with mesenchymal rather than hematopoietic or epithelial cell types (Specification page 1, paragraph 0017). OFSCs were characterized as expressing CD90, CD105, CD29, CD44, CD49b, CD49e, CD58, and HLA-ABC (Specification page 3, paragraph 0043). Furthermore, OFSCs were described as lacking the expression of CD34, CD133, CD31, CD106, CD146, CD45, CD14, and CD117 (Specification page 3, paragraph 0044). Ho teaches that OFSCs have multi-lineage differentiation capability and may be used for tissue regeneration for degenerative diseases or injury (Specification page 4, paragraph 0048; Claim 11).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijya et al and replace UCMSCS with OFSCs. One of ordinary skill in the art would have been motivated to try additional MSC subtypes for the treatment of SCA, as MSCs derived from multiple tissues, including adipose tissue, have been demonstrated therapeutic efficacy in the treatment of poly Q diseases, as taught by Jin et al, Siska et al, and Lee et al 2009. One of ordinary skill would have a reasonable expectation of success as MSCs were known to promote the repair of CNS tissue, as taught by Jin et al and Siska et al. Therefore, one of ordinary skill in the art would expect that the administration other MSC subtypes, such as those from alternative sources, would similarly promote CNS repair.

Claims 1 and 11-12, as amended or originally presented, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
Regarding claims 11 and 12- Jin et al further teaches that there is no consensus regarding the optimal dose of stem cells or the optimal route for treatment (Discussion, paragraph 04). They teach that additional studies are required to enhance the beneficial effects of UCMSC transplantation, specially determining the most suitable periods of treatment, dose of MSCs, and route of administration (Discussion, paragraph 04 and 08).
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the local administration is intrabrain or intracranial administration (claim 11) or intracranial administration (claim 12).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic approaches focus on the development of cell replacement therapies that either replace the damaged neurons directly, or activate endogenous neurogenesis in the brain (Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in rodent models of neurodegenerative disease, are highly proliferative, and express low levels of major histocompatibility complex antigens, which may result in a lower risk of graft rejection (Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence indicate that transplantation of MSCs in the brain promotes synaptic transmission of neuronal networks and regeneration of the Purkinje cell layer (affected in polyQ diseases) (Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of MSC cell types (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). Lastly, SIska et al teaches that therapeutic effects were achieved through the administration of MSCs via several methods including, striatal transplantation (i.e. intracranial administration), intrathecal injection, intravenous injection, transplantation into the cerebellum (i.e. intracranial), and retro-orbital sinus injection (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include the administration of UCMSCs by intrabrain or intracranial administration. One of ordinary skill in the art would have been motivated to try additional modes of administration as Jin et al teaches that the optimal route of administration needs to be determined, and Siska et al teaches that intracranial administration of MSCs has resulted in therapeutic benefits. One of ordinary skill would have a reasonable expectation of success as Siska et al teaches that multiple modes of administration, including intracranial administration, have demonstrated therapeutic efficacy in the treatment of polyQ diseases.

Claims 1 and 14, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Kim et al. Ann Rehabil Med. 2011;35(6):772-780 (hereinafter referred to as Kim et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein after the first treatment cycle, if the subject maintains a SARA score higher than 5 for one month, the subject receives a subsequent treatment cycle (claim 14).
Kim et al investigated the usefulness of the Scale for the Assessment and Rating of Ataxia (SARA) in ataxic stroke patients (Abstract). They teach that ataxia is recognized as one of various signs and symptoms, which may occur in a number of neurological diseases, and often has both clinical and anatomical diagnostic significance (Introduction, paragraph 01). Ataxia is important not only for motor functions, but also for the performance of daily living activities (Introduction, paragraph 01). As such, accurate assessment of ataxia after stroke is required to provide patients with an appropriate supplementary tool for walking, to determine the most effective treatment, and to identify safe and unsafe activities (Introduction, paragraph 01). Furthermore, while the International Cooperative Ataxia Rating Scale (ICARS) has been widely used for assessing the severity and treatment effectiveness of cerebellar ataxia, the daily use of this scale is difficult due to the large number of assessment items (Introduction, paragraph 02). The SARA rating scale, which has fewer assessment items, has been proposed as an alternative to the ICARS scale and may be advantageous due to the ease of daily assessment (Introduction, paragraph 02). Kim et al further teaches that the SARA rating scale correlates well with the Korean Modified Barthel Index, which is a current tool for the assessment of performance in daily living activities (Discussion, paragraph 04). They teach the use of SARA to establish scores related to four gait activities associated with various degrees of independence in the performance of daily living activities (Discussion, paragraph 06). Kim et al teaches that the analysis of performance on daily living activities showed that minimal dependence, moderate dependence, maximal dependence, and total dependence were achieved at SARA scores of 5.5 or lower, 10.0 or lower, 14.25 or lower, and 23 points or higher, respectively (Abstract; Discussion, paragraph 06). Lastly, Kim et al teaches that the SARA can be a clinically valuable tool for both the assessment of ataxia and for rehabilitation planning (Conclusion, page 778).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include the use of a SARA scale to guide treatment administration. One of ordinary skill in the art would have been motivated to do so to have a meaningful method to assess the impact of therapy on the level of ataxia and impact on daily living activities, as taught by Kim et al. One of ordinary skill would have a reasonable expectation of success as Kim et al teaches that the SARA rating scale was effective in assessing ataxia in stroke patients. Therefore, one of ordinary skill would have a reasonable expectation that such a rating scale would similarly be effective in measuring ataxia in other neurological diseases.

Claims 1 and 16, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Zhang et al. Stem Cell Res Ther. 2015:6:234 (hereinafter referred to as Zhang et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the stem cells can be co-administered with one or more additional therapeutic agents or in connection with another therapeutic intervention, either simultaneously or sequentially in any order (claim 16).
Zhang et al teaches that co-application of MSCs with immunosuppressants increase their protective effects compared with their separate application (Combined application with immunosuppressants, page 4; Table 1).  The addition of an immunosuppressant improves the effects of MSCs by prolonging their survival time in allograft organ transplantation and, additionally, MSCs can decrease the side effects of the immunosuppressant (Combined application with immunosuppressants, page 4). Zhang et al further teaches that the fate of allogeneic MSCs is tightly influenced by the microenvironment in which the cells encounter (Method of cell engineering, paragraph 01). Intracellular depots can be generated to provide controlled microenvironments for MSCs, such as the continuous release of drugs or cellular factors that affect homing, viability, and differentiation of MSCs (Method of cell engineering, paragraph 01). For instance, the addition of a biodegradable hydrogel that slowly released prostaglandin E2 at the cell implantation site prevented rejection of implanted allogenic MSCs (Method of cell engineering, paragraph 02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include an additional therapeutic agent such as an immunosuppressant or cell carrier. One of ordinary skill in the art would have been motivated to do so to improve the protective and restorative effects of MSCs, as taught by Zhang et al. One of ordinary skill would have a reasonable expectation of success as methods for the administration of immunosuppressants and hydrogels in combination with MSCs were known in the art prior to the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant traverses these obviousness rejections.  Applicant submits that the treatment cycle disclose by Jin et al. (hereafter referred to as Jin) differs from the claimed treatment cycle by at least two parameters, i.e. dosing frequency and dosing interval.  It requires actual experiment to confirm the efficacy if one parameter is changed, let alone changing two parameter.  Even if a skilled artisan is motivated to modify the therapy of Jin, one of skill in the art is not taught from Golpanian et al. (referred to herein as Golpanian) and Srijaya et al. (referred to herein as Srijaya) to arrive at the specific dosing frequency and interval as claimed in the instant claims.  A two to six week interval time is more than double the interval time referred to in Jin and the number of dosage administrations in the present claims is less than that of Jin.  
In response, Applicant’s argument is not found persuasive because the standard of obviousness is not whether one will have to do experimentation to arrive at the instant claims.  Any modification of a method, such as that taught by Jin, will indeed require experimentation.  The standard for obviousness is whether or not the teachings of the cited art and the knowledge of one of ordinary skill in the art provide adequate teachings to modify the invention of the prior art with a reasonable expectation of successfully arriving at the claimed invention.  As Applicant has pointed out, the parameters being changes are the interval between doses and the number of doses, both ultimately being a parameters of dosage administration.  Applicant is reminded that the level of skill of the ordinary artisan is quite high.   Individuals of ordinary skill in this art have master’s or doctoral degrees.  As such, determining dose administration in an otherwise established method is routine optimization of a therapeutic method and well without the skill of the ordinary artisan.  In fact, the previous examiner provided the teachings of Golpanian and Srijaya to demonstrate that the desire to modify and optimize established methods for various practical/clinical reasons is common place.  Thus, a preponderance of the evidence (i.e.- the cited prior art of Jin, Golpanian and Srijaya) leads to the understanding that one of ordinary skill in the art could predictably arrive at a multitude of possible dosage administrations, including those of the claims, from the teachings of the cited prior art using routine optimization procedures well known and commonly practiced by the ordinary artisan. Thus, Applicant’s argument is not found persuasive.
.
Applicant submits that one of ordinary skill in the art would understand that the interval time between courses of chemotherapy have classically been kept to a minimum in order to maximize dose intensity.  Thus, modifying Jin to increase the interval time above 1 week is not reasonable. 
In response, Applicant’s argument is not found persuasive because stating that modifying Jin to increase interval time above 1 week is not reasonable is an assumption, not a statement of fact.  The ordinary artisan finds motivation to modify method that are classically done one way for a multitude of reasons.  It is just as likely that longer intervals and fewer dosages may be desirable for practicality or other situational rationale.  Applicant has not provided evidence to suggest some form of detriment to modifying the dosage administration to increased interval time above one week.  As such, absence such evidence to the contrary, it is merely speculative that such a modification to Jin is unreasonable.
Applicant also submits that one of ordinary skill would not be motivated to modify the number of dosage administrations because it would result in lower efficiency amount of overall therapeutic administered.  
In response, Applicant’s argument is not found persuasive because Applicant has not provided art-based evidence that modifying the number of dosage administrations in Jin would lower efficiency amount of overall therapeutic administers.  Absent such art-based evidence, Applicant’s argument can only be deemed speculative.  As such, it is not found persuasive.
Applicant submits that the specification discloses that the therapy of the claimed invention stops body weight loss and has no side effect in organ tissues, and shows decreased SARA scores and improved SCA2 or SCA3 condition.  According, Applicant submits, that the therapy of the claimed invention produces advantageous therapeutic effect, and is non-obvious over the cited documents.
In response, while these disclosures by the specification provide suggestion of improvements, none of these limitations are recited in the claims.  Thus, such improvements are not required by the claims.  The claims solely requires that the combined prior art teach “treating a polyglutamine (polyQ) disease”.  The breadth of this recitation encompasses any type of alleviation, reduction, or amelioration of any symptom of polyQ disease.  As previously stated in the rejection above in reference to Jin, “Among the 16 patients, most demonstrated improved Berg Balance Scale (BBS) and International Cooperative Ataxia Rating Scale (ICARS) scores continuing for at least 6 months, which indicated that USMSC therapy could alleviate SCA symptoms”.  As such, Jin provide sufficient teaches to demonstrate a therapeutic effect, which is all the claims require.  As such, Applicant’s argument is not found persuasive.
Applicant submits that Golpanian is not an applicable art because it is directed to treatment of cardiac disease using stem cells.  Administration of stem cells to cardiac tissues is significantly different in type and duration because of the morphology of the heart.  Applicant further states that Golpanian casts doubt on any modification of dose relative to control because the field of cell therapy for cardiovascular disease still lack consistent and reliable dosage and ROA data that would inform safety and efficiency considerations.  Applicant refers to p. 189 for support.  Thus, in an unpredictable filed, without further guidance, one of ordinary skill in the art would not have any motivation to modify the dosage and administration methods described in Jin.
In response, Applicant’s argument is not found persuasive because Jin and the knowledge of the ordinary artisan is sufficient to demonstrate that a therapeutic effect as claimed can be obtained and Golpanian was only provided to demonstrate that cell therapy art, regardless of target tissue, has a need to optimize cell dosage administrations.  The citation by Applicant refers to finding a reliable dosage and route of administration of safety and efficiencies consideration.  Safety and efficiency, while sometime being an indicator of predictability, is not in itself a given demonstration of unpredictability.  It solely indicates that the parameters are not optimized.  In the instant case, efficiency and optimal are not require, only a reasonable expectation that some therapeutic effect will occur.  Jin provides that minimal expectation and Golpanian solely provides demonstration of a motivation to optimize any cell therapy.  Applicant, while asserting that Golpanian teaches unpredictability, has not provided actual evidence from Golpanian that adjusting dosage administration of Jin cannot be predictable done.  As such, Applicant’s argument is not found persuasive.
Applicant submits that Srijaya further confirms unpredictability of the field of stem cell therapy and provide that numerous uncertainties existed in clinal trials related to stem cells, and factors such as source of stem cells, their functionality, disease stage, route of administration, and niche microenvironment cane influence the dosage and duration of stem cell therapy for a particular disease.  Thus, one of ordinary skill in the art would not be motivated to combine Jin, Golpanian, and Srijaya to arrive at the present claims with a reasonable expectation of success.
In response, Applicant arguments are not found persuasive because Applicant’s arguments are argument regarding efficiency and do not demonstrate unpredictability.  Again, the uncertainties descripted by Applicant do not demonstrate that if you change the timing and number of doses in Jin, a therapeutic effect will not occur, which is the requirement for unpredictability in this case.  These uncertainties demonstrate that the conditions for optimal routine has not be established.  As such, Applicant has not provided sufficient evidence of unpredictability taught by Srijaya as it applies to Jin.  Furthermore, Srijaya was not provided to demonstrate particular limitations of dosage, because optimization of dosage administration in Jin is supported by Jin and the known skill of the ordinary artisan.  Srijaya was provided to demonstrate a desired need for optimization of dosage administration.  Thus, contrary to Applicant’s assertion, Srijaya does not provide evidence of unpredictability.  
Regarding the secondary references of Lee et al. (Lee), Siska et al. (Siska), Ho (Ho), Kim et al. (Kim), and Zhang et al. (Zhang), Applicant submits that none of these references describe the claimed administration schedule.  Thus, the combination of references would not yield the present claims.
In response, none of these secondary references were provided to disclose the administration schedule because Jin, Golpanian, and Srijaya sufficiently address these limitations.
Applicant submits that one of ordinary skill in the art would recognize that in the absence of clinical trials, no prediction could be made of a dosing regiment for treatment of a specific disease.  One would not infer that the does and schedules recited by the claims would result in a positive clinical outcome of treating polyQ disease.  One would appreciate that testing humans with specific dosage on a specific schedule as described in paragraphs [0088]-[0090] is not routine experimentation.  
In response, clinical trials are neither the standard for determining predictability, obviousness, nor patentability of claims.  The facts are that Jin teaches the claimed method, with exception of the specifically claimed dosing schedule. Golpanian and Srijiya teach that optimizing dosing schedules is routine optimization and art-cited need in the prior-art (i.e.- a motivation).  These teachings from the prior art are sufficient and do not require any findings from clinical trials to determine obviousness or patentability.
In conclusion, the rejections of record are maintained.


The following new rejection is necessitated by the amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended claims recites, “treating a polyglutamine (polyQ) disease comprising parentally or locally administering an effective amount of mammalian mesenchymal stem cells (MSC)” without reciting to what or whom the MSC are administered.  As such, it is not apparent what entity is intended to review the MSCs.
Claims 2-16 are dependent upon independent claim 1.  As such, the dependent claims also comprise the indefinite subject matter of claim 1.
For purposes of claim interpretation, Examiner will interpret the claims as administering the mammalian MSC to a mammalian subject.  Amending the claims to state as such, if that is Applicant’s intent, would be remedial.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632